Citation Nr: 0413299	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-11 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
arthritis.

2.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain.

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1953 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which denied an application to 
reopen a claim for service connection for cervical spine 
arthritis, denied an increase in a 40 percent rating for 
lumbosacral strain, and denied a TDIU rating.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for cervical spine arthritis.  The 
remand at the end of the decision addresses the issues of an 
increase in a 40 percent rating for lumbosacral strain and 
entitlement to a TDIU rating.


FINDINGS OF FACT

In an unappealed February 1986 decision, the RO denied 
service connection for cervical spine arthritis.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for cervical spine arthritis, 
and the February 1986 RO decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1953 to August 1956.  Service medical records show a 
complaint of a hurt back while lifting in March 1954, and 
complaints of pain in the lumbar region in November and 
December 1954.

Medical records for years after service mention periodic low 
back complaints but are negative for a cervical spine (neck) 
disorder.  

In November 1971, the RO granted service connection for a low 
back disorder (lumbosacral strain).

In July 1984, X-rays of the cervical spine reportedly showed 
minimal osteoarthritic changes involving the cervical 
segments.  

In November 1985, the veteran appeared at a hearing before 
the RO.  He testified that he was injured in service when he 
was carrying a heavy box and he slipped and fell and the box 
fell on top of him.  He said that all areas of his back were 
treated in connection with this injury, and he was later told 
by a doctor that he had arthritis from his upper back to his 
lower back.

In December 1985, X-rays of the cervical spine revealed no 
gross abnormalities; however, it was noted that the lower 
cervical vertebral bodies and posterior elements were not 
well seen.  A January 1986 VA examination indicated that 
osteoarthritis of the cervical spine was not found based upon 
the December 1985 
X-rays.   

In February 1986, the RO denied the veteran's claim for 
service connection for cervical spine arthritis.  He did not 
appeal this decision.

Private medical records dated in December 1988 show the 
veteran complaining of symptoms in his neck.  Physical 
examination showing limited motion of the cervical spine.  
Notes from February 1990 show complaints of neck problems, 
and there was mention of neck sprain and arthritis.  

X-rays of the cervical spine from June 1990 yielded an 
impression of mild degenerative cervical spondylosis with 
bilateral foraminal encroachment.
VA outpatient records dated in July 1990 show a diagnosis of 
degenerative arthritis of the cervical spine.

In September 1990, the veteran was given a VA examination.  
He had cervical spine complaints, and impressions included 
osteoarthritis of the cervical spine.  

X-rays of the cervical spine from December 1991 showed no 
evidence of abnormality.

In February 2001, the veteran applied to reopen the claim for 
cervical spine arthritis.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to reopen and substantiate 
his claim for service connection for cervical spine 
arthritis.  Relevant medical records have been obtained.  A 
VA examination is not warranted prior to a previously denied 
claim being reopened with new and material evidence.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

An RO decision in February 1986 denied service connection for 
cervical spine arthritis.  As such decision was not appealed, 
it is considered final, with the exception that the claim may 
be reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996);  Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
current application to reopen a claim prior to that date, and 
thus the new version does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2003).] 

At the time of the unappealed 1986 RO decision, service 
medical records from the veteran's 1953-1956 active duty 
showed no cervical spine disorder, and there was no medical 
evidence of such a disorder for many years after service.  
Cervical spine X-rays from 1984 revealed minimal 
osteoarthritic changes, but X-rays from 1985 failed to show 
arthritis of the cervical spine.  At a 1985 RO hearing, the 
veteran said he had arthritis.  

Medical evidence received since the RO's 1986 decision 
includes complaints by the veteran regarding problems with 
his neck, outpatient records showing a diagnosis of 
degenerative arthritis of the cervical spine, a 1990 VA 
examination with an impression of osteoarthritis of the 
cervical spine, and cervical spine X-rays from 1991 which 
showed no evidence of abnormality.  While some of this 
additional evidence is new in that it shows the existence of 
cervical spine arthritis which was not shown at the time of 
the RO's 1986 decision, the additional evidence submitted is 
not material, as it does not show that cervical spine 
arthritis is related to any incident of service.  Such 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  38 C.F.R. § 3.156.

Since the RO's 1986 decision, the veteran has again asserted 
in written statements that he has cervical spine arthritis 
which is attributable to service; however, this assertion was 
previously considered and is not new evidence.  Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Moreover, as a 
layman the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such are not material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
The Board concludes that new and material evidence has not 
been submitted since the 1986 RO decision.  Thus the claim 
for service connection for cervical spine arthritis is not 
reopened, and the 1986 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
cervical spine arthritis is denied.


REMAND

The remaining issues on appeal are entitlement to a rating 
higher than 40 percent for lumbosacral strain, and 
entitlement to a TDIU rating.  Upon consideration of the 
record, the Board finds there is a further VA duty to assist 
the veteran in developing evidence pertinent to these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a May 2003 statement and records-release form, the veteran 
indicated that he was treated for lumbosacral strain at the 
VA Medical Center (VAMC) in Tampa, Florida in April 2003, and 
he requested that the medical records be obtained in support 
of his claim.  While the claims file contains a VA 
examination from April 2003, records of treatment for 
lumbosacral strain during and since April 2003 have not been 
obtained by the RO, and they should be, as part of the VA 
duty to assist.

As the veteran's claim for a TDIU rating will be affected by 
the disposition of his claim for an increased rating for 
lumbosacral strain, appellate action on the claim for a TDIU 
rating must be deferred until disposition of the increased 
rating claim.

Accordingly, these issues are remanded for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment, during and since 2003, 
concerning a low back disability 
including lumbosacral strain.  The RO 
should then obtain copies of the related 
medical records which are not already in 
the claims folder, including but not 
limited to treatment records from the 
VAMC in Tampa, Florida.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for an 
increased rating for lumbosacral strain, 
and entitlement to a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



